Exhibit 10.1
 
FIRST AMENDMENT TO TRANSITION SERVICES AGREEMENT


This First Amendment to the Transition Services Agreement (the “First
Amendment”) is entered into as of August 10, 2011, and amends that certain
Transition Services Agreement dated August 10, 2009 (the “Agreement”) by and
between OCWEN FINANCIAL CORPORATION, a Florida corporation (“OCWEN” or together
with its affiliates “OCWEN Group”) and ALTISOURCE SOLUTIONS S.à r.l., a limited
liability company organized under the laws of the Grand Duchy of Luxembourg
(“ALTISOURCE” or together with its affiliates “ALTISOURCE Group”).


Recitals


WHEREAS, OCWEN and Altisource Portfolio Solutions S.A., the sole parent of
ALTISOURCE (“ALTISOURCE Parent”), are parties to a Separation Agreement dated as
of August 10, 2009 (the “Separation Agreement”), pursuant to which OCWEN (i)
contributed to ALTISOURCE Parent the Altisource Business (as defined in the
Separation Agreement) and (ii) distributed (the “Distribution”) to the holders
of shares of OCWEN’s outstanding capital stock all of the outstanding capital
stock of ALTISOURCE Parent;


WHEREAS, following the Distribution, ALTISOURCE Parent operates the Altisource
Business, and OCWEN operates the OCWEN Business (as defined in the Separation
Agreement);


WHEREAS, ALTISOURCE desires to extend for a limited period of time the Agreement
so that it may continue to receive, and OCWEN is willing to continue to provide,
or cause to be provided, certain transition services in connection with the
Altisource Business; and


WHEREAS, OCWEN desires to extend for a limited period of time the Agreement so
that it may continue to receive, and ALTISOURCE is willing to continue to
provide, or cause to be provided, certain transition services in connection with
the OCWEN Business.


Agreement


NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:


1.           Amendment to Section 2., Provision of Services, subparagraph (a) to
the Agreement. Section 2., Provision of Services, subparagraph (a) to the
Agreement is hereby deleted in its entirety and replaced with the following:


(a)   Generally. Subject to the terms and conditions of this Agreement, (i)
OCWEN shall provide, or cause to be provided, to ALTISOURCE and the ALTISOURCE
Group, solely for the benefit of the Altisource Business in the ordinary course
of business, some or all of the OCWEN-Provided Services, and (ii) ALTISOURCE
shall provide, or cause to be provided, to OCWEN and the OCWEN Group, solely for
the benefit of the OCWEN Business in the ordinary course of business, some or
all of the ALTISOURCE-Provided Services, in each case for periods commencing on
the date the First Amendment is executed through the respective period specified
in Schedule I or Schedule II (the “Service Period”), unless such period is
earlier terminated in accordance with Section 5.


2.           Amendment to Schedule I to the Agreement. Schedule I to the
Agreement is hereby deleted in its entirety and replaced with the version of
Schedule I to this First Amendment and incorporated herein by this reference.


3.           Amendment to Schedule II to the Agreement. Schedule II to the
Agreement is hereby deleted in its entirety and replaced with the version of
Schedule II to this First Amendment and incorporated herein by this reference.


4.           Counterparts. This Amendment may be signed in counterparts with the
same effect as if both parties had signed one and the same document.


5.           Agreement in Full Force and Effect as Amended. The terms and
conditions of this First Amendment shall prevail over any conflicting terms and
conditions in the Agreement. Capitalized terms that are used in this First
Amendment not otherwise defined herein shall have the meanings ascribed to them
in the Separation Agreement or the Agreement. Except as specifically amended or
waived hereby, all of the terms and conditions of the Agreement shall remain in
full force and effect. All references to the Agreement in any other document or
instrument shall be deemed to mean the Agreement as amended by this First
Amendment. The parties hereto agree to be bound by the terms and obligations of
the Agreement, as amended by this First Amendment, as though the terms and
obligations of the Agreement were set forth herein.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their respective authorized representatives.


ALTISOURCE SOLUTIONS S.à r.l.
 
OCWEN FINANCIAL CORPORATION
     
By:
/s/ William B.Shepro 
 
By:
/s/ Ronald M. Faris 
Name: William B. Shepro
 
Name: Ronald M. Faris
Title: Manager
 
Title: President and CEO



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
OCWEN-PROVIDED SERVICES


 
Services Provided
 
 
Service Period (months)
 
 
Service Fee
 
 
FINANCE AND ACCOUNTING
 
Services Provided:
 
●   Corporate Accounting
 
●   Accounts Payables
 
●   Accounts Receivables
 
●   Corporate Secretary Support
 
●   Financial Reporting
 
●   Payroll Services
 
●   Tax
 
●   Treasury
 
 
12
 
 
Fully allocated cost of providing services.
 
 
HUMAN RESOURCES
 
Services Provided:
 
●   Benefits Administration
 
●   Employee and Contractor On-boarding
 
●   Employee Engagement
 
●   HR Administration
 
●   HR Strategy and Consulting
 
●   HRIS Administration and Reporting
 
●   Performance Management Platforms
 
●   Personnel Files
 
●   Recruiting
 
●   Salary Administration
 
●   Training and Compliance Support
 
 
12
 
 
Fully allocated cost of providing services.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Services Provided
 
Service Period (months)
 
 Service Fee
 
 
LAW
 
Services Provided:
 
●   Contract Review Services
 
●   Corporate Governance Services
 
●   Intellectual Property Maintenance Services
 
●   License Maintenance Services
 
●   Litigation Management
 
●   Regulatory Compliance Services
 
 
12
 
 
Fully allocated cost of providing services.
 
 
RISK MANAGEMENT
 
Services Provided:
 
●   Internal Audit
 
●   SOX Compliance and SAS 70
 
●   Business continuity and Disaster Recovery Planning
 
●   Six Sigma
 
 
12
 
 
Fully allocated cost of providing services.
 
 
OTHER OPERATIONS SUPPORT
 
Services Provided:
 
●   Capital Markets
 
●   Modeling
 
●   Quantitative Analytics
 
●   General Business Consulting
 
 
12
 
 
Fully allocated cost of providing services.
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
ALTISOURCE-PROVIDED SERVICES


 
Services Provided
 
 
Service Period (months)
 
 
Service Fee
 
 
CONSUMER PSYCHOLOGY
 
Services Provided:
 
●   Scripting Support
 
●   Staffing Models
 
●   Training Development
 
●   User and Task Analysis
 
 
12
 
 
Fully allocated cost of providing services.
 
 
CORPORATE SERVICES
 
Services Provided:
 
●   Facilities Management
 
●   Mailroom Support
 
●   Physical Security
 
●   Travel Services
 
 
12
 
 
Fully allocated cost of providing services.
 
 
FINANCE AND ACCOUNTING
 
Services Provided:
 
●   Accounting Services and Reporting
 
●   Accounts Payables
 
●   Accounts Receivables
 
●   Corporate Secretary Support
 
●   Financial Reporting
 
●   Payroll Services
 
●   Tax
 
●   Treasury
 
 
12
 
 
Fully allocated cost of providing services.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Services Provided
 
 
Service Period (months)
 
Service Fee
 
HUMAN RESOURCES
 
Services Provided:
 
●   Benefits Administration
 
●   Employee and Contractor On-boarding
 
●   Employee Engagement
 
●   HR Administration
 
●   HR Strategy and Consulting
 
●   HRIS Administration and Reporting
 
●   Performance Management Platforms
 
●   Personnel Files
 
●   Recruiting
 
●   Salary Administration
 
●   Training and Compliance Support
 
 
12
 
 
Fully allocated cost of providing services.
 
 
RISK MANAGEMENT AND SIX SIGMA
 
Services Provided:
 
●   Information Security
 
●   Internal Audit
 
●   Loan Quality
 
●   Quality Assurance
 
●   Risk Management
 
●   SOX Compliance and SAS 70
 
●   Six Sigma
 
●   Business continuity and Disaster Recovery Planning
 
 
12
 
 
Fully allocated cost of providing services.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Services Provided
 
 
Service Period (months)
 
Service Fee
 
VENDOR MANAGEMENT OPERATIONS
 
Services Provided:
 
●   Contract Negotiation
 
●   Vendor Compliance
 
●   Vendor Management Services
 
●   Insurance Risk Management
 
 
12
 
 
Fully allocated cost of providing services.
 
 
OTHER OPERATIONS SUPPORT
 
Services Provided:
 
●   Capital Markets
 
●   Modeling
 
●   Quantitative Analytics
 
●   General Business Consulting
 
 
12
 
 
Fully allocated cost of providing services.
 



 
 

--------------------------------------------------------------------------------

 
 